 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC.P.P. Associates Printing Co. and its Alter Ego .1..1Printing Co. and Birmingham TypographicalUnion No. 104 (PPMWS), a/w CommunicationsWorkers of America, AFL•CIO. Case 10•CA-22427March 9, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUpon a charge filed by the Union March 31,1987,1 the General Counsel of the National LaborRelations Board issued a complaint June 24 againstC.P.P. Associates Printing Co. and its Alter Ego JJPrinting Co., the Respondent, alleging that it hasviolated Section 8(a)(1), (3), and (5) and Section2(6) and (7) of the National Labor Relations Act.On July 9 the Respondent filed an answer to thecomplaint. Thereafter, on September 18, the Gen-eral Counsel issued a second complaint. Althoughproperly served with copies of that complaint, theRespondent has failed to file an answer to it.On November 23 and December 1 the ChargingParty and the General Counsel, respectively, eachfiled with the Board a Motion for Summary Judg-ment, with attachments. On December 2 the Boardissued an Order transferring the proceeding to theBoard and a Notice to Show Cause why the mo-tions should not be granted. The Respondent filedno response. The allegations in the motions aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn their Motions for Summary Judgment, theCharging Party and the General Counsel contendthat the Respondent has failed to file an answer tothe September 18 complaint, and that under Sec-tion 102.20 of the Board's Rules and Regulationsthe Board should find the allegation of that com-plaint to be true and issue an order based on suchfindings. 2We fmd that summary judgment is not appropri-ate in the circumstances of this case. In so fmding,we note that the motions filed by the Charging1 All dates are 1987 unless otherwise indicated.2 The General Counsel indicates in her motion that by letter dated Oc-tober 16, confirming a telephone conversation of October .15, the Re-spondent's counsel was informed of the requirement to file an answer tothe complaint issued September 18 and was advised that if an answer wasnot filed by October 28, a Motion for Judgment by Default would befiled. The General Counsel further asserts that the Respondent's counselthereafter notified the Board's Regional Office by telephone that the Re-spondent does not intend to file an answer to the complaint. The basis forthe refusal is not revealed in the recordParty and the General Counsel are based entirelyon the complaint issued September 18. Neither theGenera/ Counsel's motion nor its supporting paperscontain any reference to the initial complaint ofJune 24 or the answer of July 9. The ChargingParty, however, attached to its motion a copy ofthe Respondent's original answer. In that answer,the Respondent denied most of the substantive alle-gations of the initial complaint, a copy of whichcomplaint is included in the formal papers accom-panying this case. Specifically, in the answer, theRespondent has denied allegations that: JJ PrintingCo. is an alter ego of C.P.P. Associates PrintingCo.; that the Respondent violated Section 8(a)(5),(3), and (1) by C.P.P.'s discharge of its employees;and that the Respondent violated Section 8(a)(5)and (1) by JJ Printing's failure to apply the collec-tive-bargaining agreement executed between theUnion and C.P.P. and by the Respondent's failureto provide requested information. By these denials,the Respondent has raised litigable issues. In rulingas we do, we note further that the sole significantdifference between the two complaints3 is that theallegation of an unlawful failure to remit uniondues is included in the second, but not the original,pleading.In addition, we note that the General Counsel'smotion contains no explanation for the issuance ofa second, substantially identical, complaint in a sit-uation in which an initial complaint is still out-standing.4 Therefore, because the Respondent'soriginal, timely filed, answer responds to thesecond complaint in all substantial respects save theallegation relating to union dues, and in the ab-sence of any explanation which would warrant thedisregard of this answer,5 we fmd it inappropriateto grant summary judgment in this case. AuburnDie Co., 282 NLRB 1044 (1987); Marko Contrac-tors, 269 NLRB 990 (1984).ORDERIt is ordered that the Charging Party's and theGeneral Counsel's Motions for Summary Judgmentin the above-captioned proceeding are denied.IT IS FURTHER ORDERED that these proceedingsare remanded to the Regional Director for Region10 for further appropriate action.3 The second complaint contains no reference to the original com-plaint.4 The papers submitted by the General Counsel contain references tothe possible bankruptcies of individuals connected with the Respondent'spartnership. The motion, however, does not contain dispositrve bankrupt-cy information nor explain the relevancy to these proceedmgs of the al-leged bankruptcies.5 There is no indication that the Respondent withdrew its answer atany time. Consequently, we are unwilling to construe the Respondentcounsel's stated intent to file no answer to the second complaint as mean-ing that the Respondent no longer was contesting this matter.288 NLRB No. 10